Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  August 12, 2016
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  151051(74)(76)(78)                                                                     Stephen J. Markman
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  CITY OF COLDWATER,                                                                    Richard H. Bernstein
                                                                                              Joan L. Larsen,
            Plaintiff-Appellee,                                                                         Justices
                                                             SC: 151051
  v                                                          COA: 320181
                                                             Branch CC: 13-040185-CZ
  CONSUMERS ENERGY COMPANY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the separate motions of the Michigan Electric
  Cooperative Association and the Michigan Public Service Commission for leave to file
  briefs amicus curiae are GRANTED. The amicus briefs submitted by those respective
  organizations on January 8, 2016, and August 5, 2016, are accepted for filing. On further
  order of the Chief Justice, the motion of the Michigan Public Service Commission,
  through its attorneys in the Michigan Attorney General’s office, to have ten minutes of
  oral argument time in addition to that of the parties is DENIED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             August 12, 2016